department of the treasury internal_revenue_service washington d c date number release date cc psi postf-110966-02 uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel lmsb area from subject lm fsh har mark pitzer senior counsel branch office of passthroughs and special industries cc psi proper asset_guideline_class for tools dies and molds used by the taxpayer in manufacturing its products and whether a change in the asset_guideline_class of revproc_87_56 for these assets is a method change under sec_446 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer taxable years amount issues whether the tools dies and molds used by taxpayer in manufacturing its products are includible in asset cla sec_30 manufacture of finished plastic products-special tools or asset cla sec_39 manufacture of athletic jewelry and other goods of revproc_87_56 1987_2_cb_674 postf-110966-02 whether a change in recovery_period resulting from a change in macrs classification of taxpayer’s tools dies and molds is a change in method_of_accounting to which the provisions of sec_446 of the internal_revenue_code and the regulations thereunder apply conclusion sec_1 the tools dies and molds used by taxpayer in manufacturing its products are includible in asset cla sec_39 of revproc_87_56 because taxpayer is engaged in the business activity of manufacturing but is not engaged in the business activity of manufacturing finished plastic products a change in recovery_period resulting from a change in macrs classification of taxpayer’s tools dies and molds from asset class dollar_figure to asset cla sec_39 is a change in method_of_accounting to which the provisions of sec_446 and the regulations thereunder apply because the change in classification affects the proper time that taxpayer can take depreciation_deductions facts taxpayer is in the business of designing manufacturing and marketing a diverse line of products generally taxpayer uses various materials to construct its including plastic metal wood cardboard and cloth taxpayer also utilizes numerous tools dies and molds the disputed assets in its manufacturing process taxpayer’s manufacturing process includes injection molding blow molding metal stamping printing box making assembly and wood processing during taxable years taxpayer spent amount on the disputed assets taxpayer utilizes the disputed assets to produce plastic and parts taxpayer makes its own tools but purchases the dies and molds from third parties for tax purposes taxpayer has historically classified the disputed assets in asset cla sec_30 manufacture of finished plastic products - special tools of revproc_87_56 taxpayer depreciates the remainder of its tangible_personal_property under asset cla sec_39 manufacture of athletic jewelry and other goods the internal_revenue_service is currently examining the consolidated income_tax returns of taxpayer for taxable years during this examination the service advised taxpayer that because taxpayer is a manufacturer the disputed assets are includible in asset cla sec_39 rather than asset cla sec_30 taxpayer contends that the disputed assets belong in asset class dollar_figure because taxpayer uses them to produce finished plastic products postf-110966-02 law and analysis issue the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation adr the depreciation deduction would be computed based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer's activities revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same item of depreciable_property can be described in both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through in which case the item is classified in the asset category unless specifically described in the activity category see 111_tc_105 item described in both an asset and an activity category furniture and fixtures should be placed in postf-110966-02 the asset category the asset classes described below are set forth in revproc_87_56 asset cla sec_30 manufacture of finished plastic products includes assets used in the manufacture of plastics products and the molding of primary plastics for the trade the asset class does not include assets used in the manufacture of basic plastics materials nor the manufacture of phonograph records assets in this class have a recovery_period of years for purposes of sec_168 and sec_11 years for purposes of sec_168 asset cla sec_30 manufacture of finished plastic products -- special tools includes assets defined as special tools such as jigs dies fixtures molds patterns gauges and specialty transfer and shipping devices used in activities as defined in cla sec_30 special tools are specifically designed for the production or processing of particular parts and have no significant utilitarian value and cannot be adapted to further or different use after changes or improvements are made in the model design of the particular part produced by the special tools this asset class does not include general purpose small tools such as wrenches and drills both hand and power-driven and other general purpose equipment such as conveyors transfer equipment and materials handling devices assets in this class have a recovery_period of years for purposes of sec_168 and sec_3_5 years for purposes of sec_168 asset cla sec_39 manufacture of athletic jewelry and other goods includes assets used in the production of jewelry musical instruments toys and sporting goods motion picture and television films and tapes and pens pencils office and art supplies brooms brushes caskets etc assets in this class have a recovery_period of years for purposes of sec_168 and sec_12 years for purposes of sec_168 the depreciation regime established by sec_168 commonly referred to as macrs is a class_life depreciation regime under a class_life depreciation regime the economic or useful_life of a particular asset is not determinative of its recovery_period rather an asset’s recovery_period generally is determined by reference to the appropriate asset class the asset classes set forth in revproc_87_56 are composite classes of assets each asset class includes assets that have longer or shorter anticipated useful lives than the recovery_period provided for the asset class with the exception of the assets that are includible in the asset classes provided for certain specific assets used in all business activities assets generally are classified for depreciation purposes in accordance with the taxpayer’s business activity thus postf-110966-02 with respect to this latter category of assets the focus of a classification inquiry is on the taxpayer’s business activity rather than the particular asset the business activity asset classes were established in light of the recognition that the anticipated useful lives of assets including the same types of assets will vary in accordance with the business activity in which they are used this is because each business activity has its own set of risks business practices and obsolescence realities taxpayers in a particular industry will tend to move toward similar production processes use similar equipment and retire equipment on similar schedules see generally the adoption of the asset_depreciation_range adr system department of the treasury june by providing that the class_life of property reflects the anticipated useful_life of that class of property to the industry or other group former sec_167 took cognizance of the different business circumstances of different businesses accordingly under macrs it is not uncommon for the same types of assets to have different recovery periods resulting from their inclusion in different business activity asset classes for example a fork-lift truck used in manufacturing rubber products asset cla sec_30 will have a 7-year recovery_period under sec_168 while the same fork-lift truck used in manufacturing chemicals asset cla sec_28 will have a 5-year recovery_period under sec_168 because of the reference to former sec_167 in sec_168 macrs classification determinations are guided by the adr classification regulations in addition published guidance interpreting the adr classification regulations is useful when considering classification questions under macrs sec_1_167_a_-11 clearly indicates that a taxpayer can be engaged in multiple business activities in such a case assets are included in the asset class for the business activity in which the assets are primarily used the regulation provides that assets are classified according to primary use even though the use is insubstantial in relation to all of the taxpayer’s business activities the issue presented by the present case is whether taxpayer in addition to being a manufacturer a business activity described in asset cla sec_39 is also engaged in the business of manufacturing finished plastic products the business activity described in asset cla sec_30 only if taxpayer is also engaged in the business of manufacturing finished plastic products can the disputed assets be included in asset cla sec_30 this subsidiary asset class provides that it is limited to assets used in activities as defined in asset cla sec_30 in addition revproc_74_30 1974_2_cb_483 which was published to prescribe the subsidiary asset classes for adr provides that unless a subsidiary asset class has been established for an activity as set forth in revproc_74_30 or other supplementary guidance special postf-110966-02 tools placed_in_service after date must be included with other machinery and equipment in the general activity asset class revrul_77_63 1977_1_cb_60 considered whether the chemical process assets of the taxpayer a bauxite refiner and aluminum producer should be classified separately from the assets used in the taxpayer’s business activity of nonferrous metal manufacturing the business activity described in asset cla sec_33 the revenue_ruling holds that because the taxpayer’s chemical process is an integral part of the refining of the nonferrous metal all of the assets used by the taxpayer in the processing of the bauxite ore into primary aluminum are classified in asset cla sec_33 the revenue_ruling also holds that assets used in activities other than aluminum production should be classified in other asset classes revrul_77_476 1977_2_cb_5 holds that a 50-mile oil pipeline owned by an electric utility company used to transport oil between the company’s dock and its inland generating facility is included in asset cla sec_49 electric utility steam production plant rather than in asset cla sec_46 pipeline transportation because the company operated the pipeline in conjunction with its business activity of producing electrical energy the revenue_ruling concludes that the company does not have a separate trade_or_business activity of transporting oil or other goods by pipeline because the oil pipeline property is merely a part of the company’s fuel handling operation for its electric generating plant another source of insight into the content of the asset classes described in revproc_87_56 is the standard industrial classification manual sic published by the office of management and budget sic is the statistical classification standard underlying all establishment-based federal economic statistics classified by industry however in making use of sic in a depreciation classification inquiry care must be exercised because sic does not use the same classification techniques and depreciation concepts of revproc_87_56 while sic has precise categorization by primary business activity using language and a numbering scheme very similar to that found in revproc_87_56 the revenue_procedure departs dramatically from the categorization scheme of sic by establishing as previously discussed two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the introduction to the sic provides that an establishment is an economic unit generally at a single physical location where business is conducted or where services or industrial operations are performed where distinct and separate economic activities are performed at a single physical location each activity should be treated as a separate establishment where no one industry description in the postf-110966-02 classification includes such combined activities the employment in each such economic activity is significant and separate reports can be prepared on the number of employees their wages and salaries sales or receipts and other types of establishment data sic major group miscellaneous manufacturing industries includes establishments primarily engaged in manufacturing products not classified in any other manufacturing major group industry no includes establishments primarily engaged in manufacturing industry no includes establishments primarily engaged in manufacturing and products of this industry include among many other things the revenue rulings discussed above indicate that the macrs asset classification system looks at business activities broadly and is not intended to divide a taxpayer’s business into a myriad of activities this view comports with the introductory language in sic indicating that a business will be subdivided for sic classification purposes only where separate and distinct economic activities are performed no one industry description in the classification includes such combined activities and employment in each activity is significant in this regard it is clear that under sic manufacturers of are encompassed within major group accordingly for an activity to be classified as a separate business activity for macrs purposes it must be substantial although it may be insubstantial in relation to all the activities of the taxpayer significant and separate and not merely part of another business activity of the taxpayer the present case is similar to the situations described in the revenue rulings discussed above taxpayer is a manufacturer of taxpayer’s are manufactured from among other materials metal wood plastic cardboard and combinations thereof all of the plastic products produced by taxpayer are used in conjunction with and are integral to taxpayer’s manufacturing business activity like the chemical process assets at issue in revrul_77_63 and the oil pipeline assets at issue in revrul_77_476 the disputed assets in the present case are merely part of another business activity in this case manufacturing the disputed assets are not used in conjunction with any other activity rather the activities performed by the disputed assets are encompassed within the description of asset cla sec_39 taxpayer does not have a separate business activity of manufacturing finished plastic products accordingly the disputed assets are not includible in asset class dollar_figure and must be classified in asset cla sec_39 postf-110966-02 issue sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 provides that except as otherwise expressly provided in this chapter a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary sec_1_446-1 defines the term method_of_accounting as including not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item examples of such over-all methods are the cash_receipts_and_disbursements_method an accrual_method combinations of such methods and combinations of the foregoing with various methods provided for the accounting treatment of special items these methods_of_accounting for special items include the accounting treatment prescribed for among other things depreciation sec_1_446-1 provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in method_of_accounting does not include an adjustment with respect to the addition to a reserve for bad_debts or an adjustment to the useful_life of a depreciable asset the regulation further provides that while these adjustments may involve the question of the proper time for the taking of a deduction these items are traditionally corrected by adjustments in the current and future years in the present case the service is reclassifying the disputed assets from asset class dollar_figure to asset cla sec_39 of revproc_87_56 assets includible in asset class dollar_figure have a recovery_period of years for purposes of sec_168 and sec_3_5 years for purposes of sec_168 assets includible in asset cla sec_39 have a recovery_period of years for purposes of sec_168 and sec_12 years for postf-110966-02 purposes of sec_168 this change in classification changes the recovery_period of the disputed assets but not the depreciation method and convention under macrs the recovery_period determines the period of time over which the basis of depreciable_property is recovered a change in recovery_period affects when not whether the cost of depreciable_property will be deducted thus the change in classification of the disputed assets from asset class dollar_figure to asset cla sec_39 changes the applicable_recovery_period and consequently the proper time that taxpayer can take depreciation_deductions while sec_1_446-1 indicates that a change in the treatment of any item which involves the proper time for the taking of a deduction is a change in method_of_accounting sec_1 e ii b provides that a change in method_of_accounting does not include an adjustment to the useful_life of a depreciable asset the question presented by the present case is whether a change in recovery_period falls within the scope of the useful_life exception of sec_1_446-1 or whether such change is a change in method_of_accounting useful_life and recovery_period are not equivalent terms and significant differences exist between these depreciation concepts under the useful_life depreciation regime that existed before the actual_useful_life of a particular asset the period over which an asset could reasonably be expected to be useful to a taxpayer in its business played the key role in the calculation of depreciation under macrs the recovery_period of an asset generally is determined by placing it in a set of broad asset classes these classes of assets are often depreciated over a shorter recovery_period than actual economic useful_life in addition under macrs each recovery_period is inextricably linked with a certain prescribed method of calculating depreciation straight_line 150-percent declining balance 200-percent declining balance taking cognizance of these differences the commissioner through his administrative pronouncements has determined that the distinctions between the useful_life and recovery_period concepts are more significant than their similarities and that a change in recovery_period is not equivalent to a change in useful_life in revproc_96_31 1996_1_cb_714 the commissioner stated that a change from not claiming the depreciation allowable to claiming the deprecation allowable is a change in method_of_accounting requiring consent in irs pub the commissioner expressly stated that a change in recovery_period is a change in accounting_method requiring his consent see also sec_2 b vii of the appendix of revproc_97_37 1997_2_cb_455 in contrast section dollar_figure of this appendix generally applies to a change in recovery_period of property for which depreciation is determined under sec_168 or former sec_168 sec_2 b vii of the appendix of revproc_98_60 1998_2_cb_759 same sec_2 c vii of the appendix of revproc_99_49 1999_2_cb_725 in contrast section dollar_figure of this appendix generally postf-110966-02 applies to a change in recovery_period of property for which depreciation is determined under sec_56 sec_56 sec_168 or former sec_168 and sec_2 c vii of the appendix of revproc_2002_9 2002_3_irb_327 same the scope of the useful_life exception in sec_1_446-1 was considered by the united_states court_of_appeals for the tenth circuit in 222_f3d_830 10th cir noting that the commissioner had promulgated administrative interpretations of the useful_life exception rev_proc and pub that excluded a change in macrs recovery_period from that exception the court stated that this interpretation is entitled to deference unless it is plainly erroneous or inconsistent with the regulation the court concluded that the administrative pronouncements were entitled to deference noting that the plain language of the regulation only excludes an adjustment of a change in the calculation of useful_life the united_states district_court for the western district of texas in 108_fsupp2d_709 w d tex and the united_states district_court for the district of minnesota in o’shaughnessy v commissioner ustc cch big_number d minn also decided not to expand the useful_life exception to property reclassifications under macrs however see brookshire brothers holding inc and subsidiaries v commissioner tcmemo_2001_150 appeal docketed no 5th cir date where the united_states tax_court expanded the useful_life exception of sec_1_446-1 to include macrs_property reclassifications based upon the preceding discussion we conclude that a change in recovery_period does not fall within the scope of the limited exception provided by sec_1_446-1 in the present case the change in classification of the disputed assets changes the applicable_recovery_period and consequently the proper time that taxpayer can take depreciation_deductions sec_1 e ii a provides that a change in the treatment of any item which involves the proper time for the taking of a deduction is a change in method_of_accounting accordingly a change in recovery_period resulting from a change in macrs classification of the disputed assets is a change in method_of_accounting to which the provisions of sec_446 and the regulations thereunder apply case development hazards and other considerations taxpayer makes reference to revproc_62_21 1962_2_cb_418 a predecessor of revproc_87_56 this revenue_procedure provides that where multiple guideline classes are specified for a particular industry each guideline_class covers that portion of the total depreciable_property appropriate to the class revproc_62_21 q a 1962_2_cb_477 sets forth an asset classification example involving a taxpayer that mines iron ore postf-110966-02 and coal manufactures steel and steel products and provides a bowling alley for its employees the q a provides that the assets used in the mining operation should be classified in a different class mining than the assets used in steel manufacturing ferrous metals further the q a indicates that the bowling alley assets would have been classified in still another class recreation had they not been deemed insubstantial under then-existing law we find this q a to be troubling because it can be interpreted to support the contention that a taxpayer’s assets can be classified in multiple activity classes even when the taxpayer is not engaged in separate business activities however the facts in the q a do not make clear whether all of the coal and iron ore mined by the taxpayer is consumed by the taxpayer in its steel manufacturing operations or whether the bowling alley is limited to taxpayer’s employees if the taxpayer sells coal and iron ore to third parties and the bowling alley is not limited to its employees we would agree that the taxpayer is engaged in multiple activities for asset classification purposes we note that the premise to the q a states that the taxpayer is engaged in more than one industrial or commercial activity if this phrase is interpreted to mean separate business activities as discussed in our fsa then the q a presents no problem revproc_62_21 q a 1962_2_cb_478 also concerns a taxpayer engaged in multiple activities the facts of this example clearly indicate that the taxpayer manufactures and markets products for different industries and its assets are classified accordingly we also note that revproc_62_21 was revoked by revproc_72_10 1972_1_cb_721 the revenue rulings discussed in our fsa show that assets merely used in conjunction with another activity are not separately classified revrul_77_63 states that its same holding would have been reached under revproc_62_21 the decision in 172_f3d_1255 10th cir duke owned and operated various systems of interconnected subterranean natural_gas gathering pipelines and related compression facilities gathering systems duke argued that its gathering systems were includible in class because gathering systems are specifically mentioned in asset class the gathering systems are used by petroleum and natural_gas producers to produce natural_gas and the gathering systems are essential to the production and sale of gas in the market the service argued that to be includible in a particular asset class the taxpayer with the depreciable_interest in the property must itself be engaged in the described business activity while the lower court held in the service’s favor finding that duke transports rather than produces gas this decision was reversed by the 10th circuit which held that the gathering systems were assets used by producers in the exploration for and production of petroleum and natural_gas deposits the present case is similar to duke in that taxpayer can argue that the disputed assets are specifically mentioned in asset class dollar_figure and are used by postf-110966-02 taxpayer to manufacture plastic products however as previously discussed we believe all aspects of manufacturing are encompassed within asset class taxpayer argues that the service is precluded from reclassifying the disputed assets to asset cla sec_39 because the service previously allowed taxpayer to use asset class dollar_figure for exam years and and taxpayer has been depreciating its plastic injection blow molds over a three-year period since however it is well-established that the commissioner does not have the duty to assert a particular position at the earliest moment and that he may correct an error in the interpretation of the tax laws even if he has failed to challenge that error in previous years 465_us_330 353_us_180 713_f2d_347 8th cir the commissioner may challenge a particular tax treatment even when he has audited the taxpayer’s returns in a prior year and failed to disallow that treatment in the audit 590_f2d_1360 5th cir equitable_estoppel does not apply to the government when it seeks to correct an error of law automobile club of michigan this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions regarding this chief_counsel_advice please call mark pitzer
